UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
LUIS PACHECO, Derivatively on Behalf of :                                      9/19/2019
Ophthotech Corporation,                                    :
                                                           :
                                        Plaintiff,         :   No. 18-cv-7999 (VSB)
                                                           :
                      - against -                          :   OPINION & ORDER
                                                           :
DAVID R. GUYER, GLENN P.                                   :
SBLENDORIO, DAVID E. REDLICK,                              :
THOMAS DYRBERG, AXEL BOLTE,                                :
MICHAEL J. ROSS, SAMIR C. PATEL, and :
NICHOLAS GALAKATOS,                                        :
                                                           :
                                         Defendants. :
                                                           :
---------------------------------------------------------- X

Appearances:

Thomas G. Amon
Law Office of Thomas G. Amon
New York, New York
Counsel for Plaintiff

Jeremy Todd Adler (New York, New York)
Michael G. Bongiorno (New York, New York)
Timothy J. Perla (Boston, Massachusetts)
Wilmer Cutler Pickering Hale & Dorr LLP
Counsel for Defendants

VERNON S. BRODERICK, United States District Judge:

        Shareholder plaintiff Luis Pacheco, derivatively on behalf of Ophthotech Corporation,

brings this action against eight current and former Ophthotech directors and officers for breach

of fiduciary duty, unjust enrichment, and waste of corporate assets. Before me is Defendants’

motion to dismiss the derivative complaint based upon Plaintiff’s failure to make a demand on

Ophthotech’s Board of Directors (the “Board”) before filing suit. Because I find that Plaintiff
has alleged particularized facts demonstrating that demand would have been futile, Defendants’

motion to dismiss is DENIED.

                   Background 1

                   A. The Parties

           Ophthotech is a biopharmaceutical company incorporated under Delaware law, which has

its “principal executive offices [] at One Penn Plaza, 35th Floor, New York, New York.”

(Compl. ¶¶ 2, 15.) Plaintiff Luis Pacheco, a Florida resident, was an Ophthotech stockholder

during the period of the wrongdoing complained of (March 2, 2015 through December 12, 2016

(the “Relevant Period”)), and has continued to hold Ophthotech stock as of the filing of the

Complaint. (Id. ¶ 14.)

           Defendants are six current members of the Ophthotech Board of Directors 2 (“Ophthotech

Board” or “Board”) and two former members of the Board. 3 (Id. ¶¶ 16–23.) At the time the

Complaint was filed in August 2018, Ophthotech’s Board was comprised of seven directors—

Defendants Guyer, Sblendorio, Redlick, Dyrberg, Bolte, and Ross, as well as Jane Pritchett

Henderson, the only director not named as a defendant in this action. (Id. ¶ 101.) Defendant

David R. Guyer co-founded Ophthotech in 2007 and served as Chief Executive Officer (“CEO”)

and Chairman of the Board until July 2017; since July 2017, he has served as Executive

Chairman. (Id. ¶ 16.) Defendant Guyer is also a defendant in a related consolidated securities




1
  The following factual summary is drawn from the allegations contained in the Verified Stockholder Derivative
Complaint for Breach of Fiduciary Duty, Waste of Corporate Assets, and Unjust Enrichment, (“Complaint” or
“Compl.”), filed August 31, 2018. (Doc. 1.) I assume the allegations set forth in the Complaint to be true for
purposes of this motion. See Kassner v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). My
references to these allegations should not be construed as a finding as to their veracity, and I make no such findings.
2
 The six Board members are David R. Guyer, Glenn P. Sblendorio, David E. Redick, Thomas Dyrberg, Axel Bolte,
and Michael J. Ross.
3
    The former Board members are Samir C. Patel and Nicholas Galakatos.



                                                               2
class action (Micholle v. Ophthotech Corp., No. 17-cv-210 (S.D.N.Y.) (the “Securities Action”)),

which alleges violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78j(b), 78t(a). Defendant Samir C. Patel co-founded Ophthotech

along with Guyer and served as President and Vice Chairman of the Board until January 2017;

since January 2017, Patel has acted as a consultant to Ophthotech. (Id. ¶ 22.) Patel is also a

defendant in the Securities Action. (Id.) Defendant Glenn P. Sblendorio has served as President

and CEO of Ophthotech since 2017, and has served as a director since May 2017. (Id. ¶ 17.)

Defendant Nicholas Galakatos was an Ophthotech director from December 2009 to May 2016.

(Id. ¶ 23.) David E. Redick, Thomas Dyrberg, Axel Bolte, and Michael J. Ross were outside

directors at Ophthotech during the Relevant Period. (Id. ¶¶ 18–21.)

                  B. Factual Allegations

         This lawsuit arises from statements made and actions taken by Defendants in conjunction

with clinical trials for Fovista, a new drug developed by Ophthotech to treat macular

degeneration. Many of the allegations in the Complaint are taken from the facts set forth in the

Consolidated Amended Complaint for Violations of the Federal Securities Laws (the

“Consolidated Complaint”) in the related Securities Action. See Micholle, No. 17-cv-210, ECF

No. 63. On September 17, 2019, I issued an Opinion & Order denying a motion to dismiss the

Consolidated Complaint in the Securities Action. See id., ECF No. 89 (“Securities O&O”). In

the Securities O&O, I summarized in detail the allegations set forth in the Consolidated

Complaint. (See Securities O&O, Part I.) I assume familiarity with that opinion and recite here

only those facts necessary to decide this motion. 4


4
  In the Securities O&O, I found that certain of challenged statements—i.e., those statements characterizing the
successful results of the Fovista Phase 2b clinical trial—were not materially false or misleading. See Securities
O&O, Part IV.A.2.a. Because I have already determined the insufficiency of the allegations relating to those
statements, I will not summarize those statements again here.



                                                               3
                       1. The Fovista Clinical Trials

       During the Relevant Period, Ophthotech was focused on developing the drug Fovista for

the treatment of wet age-related macular degeneration (“wet AMD”). (Compl. ¶ 39.) “Wet

AMD” is a degenerative eye disease that occurs when areas of abnormal blood vessels and

abnormal tissue—commonly referred to as “lesions”—form in the retina and leak fluid or blood,

causing patients to experience blurred vision and blind spots in their visual field. (Id. ¶¶ 39, 44.)

Ophthotech designed Fovista to be used in combination with anti-vascular endothelial growth

factor (“anti-VEGF”) drugs, which are commonly used to treat wet AMD. (Id. ¶ 40.) Anti-

VEGF agents—including the drug Lucentis—block proteins that bind to cells on the inner lining

of the abnormal blood vessels associated with wet AMD, thereby inhibiting cell growth; Fovista,

by contrast, is an anti-platelet derived growth factor (“anti-PDGF”) agent designed to block

proteins that bind to cells on the outer lining of the abnormal blood vessels. (Id. ¶¶ 40, 43.)

       In order to secure approval from the United States Food and Drug Administration, a new

drug must typically undergo three phases of clinical trials. (Id. ¶¶ 41–42.) Phase 1 involves the

introduction of the drug to a small group of patients with the target disease. (Id. ¶ 42.) Phase 2

evaluates the safety and efficacy of the drug on a larger group of patients, while Phase 3 expands

the safety and efficacy assessment to even more patients. (Id.)

       In June 2012, Ophthotech completed a Phase 2b clinical trial of Fovista (the “Phase 2b

Trial”), which measured improvements in visual acuity for wet AMD patients receiving Fovista

administered in combination with Lucentis (“Fovista combination therapy”), as compared to

improvements when patients received Lucentis alone (“Lucentis monotherapy”). (Id. ¶ 43.) In

selecting individuals to participate in the Phase 2b Trial, Ophthotech analyzed wet AMD

patients’ lesions and divided patients into subgroups on the basis of whether their lesions




                                                      4
contained “classic” or “occult” components. (Id. ¶ 45.) Patients whose lesions were classified as

“pure occult”—meaning they contained no classic components—were not eligible to participate

in the Phase 2b Trial. (Id.) A press release announcing the results of the Phase 2b Trial stated

that those patients receiving Fovista combination therapy saw a 62% greater improvement in

visual acuity over those patients receiving Lucentis monotherapy. (Id. ¶ 49.) Following the

success of the Phase 2b Trial, Ophthotech completed its initial public offering on September 30,

2013, raising hundreds of millions of dollars to finance the third phase of the Fovista clinical

trials (the “Phase 3 Trial”). (Id. ¶ 46.)

        Ophthotech launched the Phase 3 Trial in August 2013. (Id. ¶ 47.) Ophthotech

determined which patients were eligible to participate in the Phase 3 Trial based not on the

classification of wet AMD lesions as “classic” or “occult” (excluding all patients with “pure

occult” lesions), but rather, based on the presence of subretinal hyper-reflective material

(“SHRM”). (Id. ¶ 45.) This change in the eligibility criteria was the result of Ophthotech’s

adoption of new retinal imaging technology, spectral domain optical coherence tomography

(“SD-OCT”). (Id. ¶ 69.) SHRM is a newly discovered type of abnormal tissue, which may be

found in patients whose lesions are classified as either classic or occult. (Id. ¶ 45.) Despite this

modification of the methodology used to determine a patient’s eligibility to participate in the

Phase 3 Trial, Ophthotech’s 2014 Form 10-K 5—filed with the U.S. Securities and Exchange

Commission (“SEC”) on March 2, 2015—represented that Ophthotech “ha[d] made no

meaningful changes to the inclusion and exclusion criteria in these Phase 3 clinical trials from

those [it] used in [its] Phase 2b clinical trial,” and further stated that Defendants “expect[ed] that




5
 Defendants Guyer, Patel, Bolte, Dyrberg, Galakatos, Ross, and Sblendorio signed Ophthotech’s 2014 Form 10-K.
(Compl. ¶ 49.)



                                                          5
this w[ould] result in the enrollment of a patient population similar to the patient population

enrolled in [its] Phase 2b clinical trial.” (Id. ¶ 50.) During the Phase 3 Trial, Ophthotech

directors and officers—including, specifically, Defendants Guyer and Patel—made numerous

statements in SEC filings, press releases, and at conferences asserting that Ophthotech had not

materially changed the enrollment criteria between Phase 2b and Phase 3 of the Fovista clinical

trials. (Id. ¶¶ 48–79.)

       On December 12, 2016, Ophthotech announced the results of the Phase 3 Trial, and

informed investors that “[n]o benefit [was] observed” in those patients receiving Fovista

combination therapy over those control group patients receiving Lucentis monotherapy. (Id.

¶ 80.) Ophthotech’s market capitalization promptly plummeted approximately 86%, from a

value of almost $1.4 billion on Friday, December 9, 2016 to less than $200 million on Monday,

December 12, 2016. (Id. ¶ 81.) As of the date of the filing of the Complaint, Ophthotech’s

market capitalization was approximately $87.6 million, with its common stock trading below

$3.00 per share. (Id.)

                          2. Defendants’ Stock Sales and Ongoing Business Relationships

       During the Relevant Period, Defendants Guyer, Patel, Sblendorio, Galakatos, and

Dyrberg sold a substantial number of their shares of Ophthotech common stock. Guyer sold

nearly all of his Ophthotech stock for proceeds of more than $22.6 million, (Compl. ¶ 89), while

Patel sold more than 76% of his personally held stock for almost $22.9 million, (id. ¶ 88).

Sblendorio and Galakatos sold approximately 84% and 44%, respectively, of their Ophthotech

holdings as well. (Id. ¶¶ 90–91.) Finally, the asset management company Novo A/S—which

employed Defendant Dyrberg as CEO—sold approximately 39% of its Ophthotech holdings

during the Relevant Period, generating proceeds of $115.7 million. (Id. ¶¶ 19, 92.) In total,




                                                     6
these five Defendants, either individually or through corporate entities which they oversaw, sold

more than $162 million worth of Ophthotech stock between March 2015 and December 2016.

(Id. ¶ 93.)

        In addition to their roles as Ophthotech officers and directors, Defendants were also

involved in numerous other joint business ventures and have made many of the same

investments. Defendants Guyer, Ross, Galakatos, Bolte, and Dyrberg are partners of venture

capital (“VC”) firms, which routinely invest in biotechnology companies together. (Id. ¶¶ 105–

09.) Specifically, both Guyer and Ross are partners of the VC firm SV Health Investors (“SV

Health”), where Guyer serves as venture partner and Ross serves as the managing partner. (Id.

¶ 105.) Guyer and Ross have been associated with SV Health since 2006 and 2001, respectively.

(Id.) Galakatos is co-founder and managing director of Clarus Ventures (“Clarus”), another VC

firm. (Id. ¶ 106.) Bolte is a venture partner at HBM Partners AG (“HBM”) and has been

employed there since 2003, (id. ¶ 107), and Dyrberg was CEO of Novo A/S and then managing

partner of related VC firm Novo Ventures (collectively, “Novo”), (id. ¶¶ 92, 108). Defendants

have made overlapping investments in more than 20 companies, on whose boards many of them

also sit. (Id. ¶¶ 109–17.) These investments include:

    •   Eyetech Pharmaceuticals, Inc.: Both SV Health (Guyer/Ross) and Galakatos invested in
        Eyetech, which was founded by Guyer and Patel. (Id. ¶¶ 37 n.2, 110.) Sblendorio served
        as Eyetech’s Chief Financial Officer. (Id.)

    •   Lux Biosciences, Inc.: SV Health (Guyer/Ross), HBM (Bolte), and Novo (Dyrberg) all
        invested in Lux Biosciences, and Guyer, Bolte, and Dyrberg have all served on the
        company’s board. (Id. ¶ 111.)

    •   PanOptica, Inc. and AlloCure, Inc.: SV Health (Guyer/Ross) and Novo (Dyrberg) both
        invested in both of these companies, and Guyer and Dyrberg are current or former
        directors of both companies. (Id. ¶¶ 112, 116.) Guyer co-founded PanOptica. (Id.
        ¶ 112.)




                                                     7
    •   Imagen Biotech, Inc.: SV Health (Guyer/Ross) and Novo (Dyrberg) invested in Imagen,
        which Guyer also co-founded. (Id. ¶ 113.)

    •   Catabasis Pharmaceuticals, Inc.: SV Health (Guyer/Ross) and Clarus (Galakatos) both
        invested in Catabasis, and Ross has been Chairman of Catabasis’s board of directors
        since 2010. (Id. ¶ 114.)

    •   Finally, all four of Defendants’ VC firms—SV Health, Clarus, HBM and Novo—
        invested in Delenex Therapeutics AG, as well as Ophthotech. (Id. ¶ 109.)

                 Procedural History

        On January 11, 2017, Frank Micholle filed the Securities Action, alleging that

Ophthotech and several of its officers and directors violated Sections 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§ 78j(b), 78t(a), as well as SEC Rule 10b–5, by making materially

false and misleading statements regarding the parameters and results of the Fovista clinical trials.

Micholle, No. 17-cv-210, ECF No. 1. 6 The Consolidated Complaint was filed on June 4, 2018,

naming only Ophthotech, Guyer, and Patel as defendants. Id., ECF No. 63. In an Opinion &

Order dated September 17, 2019, I denied defendants’ motion to dismiss the Consolidated

Complaint in the Securities Action. (See Securities O&O.)

        Plaintiff filed this derivative action on August 31, 2018, asserting claims for breach of

fiduciary duty, waste of corporate assets, and unjust enrichment on Ophthotech’s behalf against

eight current and former Ophthotech officers and directors. (Doc. 1.) Plaintiff did not make a

litigation demand on the Ophthotech Board of Directors before filing suit. (Compl. ¶ 101.) On

December 14, 2018, Defendants filed a motion to dismiss the Complaint for failure to make a

demand on the Board, (Doc. 32), along with a memorandum of law and supporting declaration,

(Docs. 33–34). Plaintiff filed his opposition to the motion to dismiss on February 22, 2019,



6
  I subsequently appointed the Sheet Metal Workers’ Pension Plan of Southern California, Arizona, and Nevada as
lead plaintiff in the Securities Action. See Micholle, No. 17-cv-210, ECF No. 56.



                                                            8
(Doc. 40), and Defendants submitted a reply in further support of their motion on April 3, 2019,

(Doc. 41).

               Legal Standard

               A.      Motion to Dismiss

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). A claim will have “facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. This standard demands “more than a sheer possibility

that a defendant has acted unlawfully.” Id. “Plausibility . . . depends on a host of considerations:

the full factual picture presented by the complaint, the particular cause of action and its elements,

and the existence of alternative explanations so obvious that they render plaintiff’s inferences

unreasonable.” L-7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419, 430 (2d Cir. 2011).

       In considering a motion to dismiss, a court must accept as true all well-pleaded facts

alleged in the complaint and must draw all reasonable inferences in the plaintiff’s favor. Kassner

v. 2nd Ave. Delicatessen Inc., 496 F.3d 229, 237 (2d Cir. 2007). A complaint need not make

“detailed factual allegations,” but it must contain more than mere “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action.” Iqbal, 556 U.S. at 678 (internal

quotation marks omitted). Although all allegations contained in the complaint are assumed to be

true, this tenet is “inapplicable to legal conclusions.” Id. On a motion to dismiss, a court may

consider “any written instrument attached to the complaint, statements or documents

incorporated into the complaint by reference, legally required public disclosure documents filed




                                                      9
with the SEC, and documents possessed by or known to the plaintiff and upon which it relied in

bringing the suit.” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

               B.      Demand Futility

       “The derivative form of action permits an individual shareholder to bring suit to enforce a

corporate cause of action against officers, directors, and third parties.” Kamen v. Kemper Fin.

Servs., Inc., 500 U.S. 90, 95 (1991) (emphasis omitted) (internal quotation marks omitted).

Because the determination as to whether to pursue a lawsuit on behalf of a corporation is

generally “within the power and responsibility of the board of directors,” In re Citigroup. Inc.

S’holder Deriv. Litig., 964 A.2d 106, 120 (Del. Ch. 2009) (citing 8 Del. C. § 141(a)), Federal

Rule of Civil Procedure 23.1 requires that the complaint in a derivative action “state with

particularity [] any effort by the plaintiff to obtain the desired action from the directors” or “the

reasons for . . . not making the effort.” Fed. R. Civ. P. 23.1(3); see also Rales v. Blasband, 634

A.2d 927, 932 (Del. 1993) (“Because directors are empowered to manage . . . the business and

affairs of the corporation, the right of a stockholder to prosecute a derivative suit is limited to

situations where the stockholder has demanded that the directors pursue the corporate

claim and they have wrongfully refused to do so or where demand is excused because the

directors are incapable of making an impartial decision regarding such litigation.”). Where a

plaintiff has not made a pre-suit demand, “the complaint must plead with particularity facts

showing that a demand on the board would have been futile.” In re Citigroup, 964 A.2d at 120.

       “The substantive law which determines whether demand is, in fact, futile is provided by

the state of incorporation of the entity on whose behalf the plaintiff is seeking relief.” Scalisi v.

Fund Asset Mgmt., L.P., 380 F.3d 133, 138 (2d Cir. 2004). Because Ophthotech is a Delaware

corporation, (Compl. ¶ 15), Delaware law governs whether Plaintiff may pursue his claims




                                                      10
despite his failure to make a demand on the Ophthotech Board. To establish demand futility

under Delaware law, a plaintiff must allege specific facts that “create a reasonable doubt that, as

of the time the complaint [wa]s filed, the board of directors could have properly exercised its

independent and disinterested business judgment in responding to a demand.” Rales, 634 A.2d

at 934. “Such reasonable doubt must be raised as to a majority of the board of directors sitting at

the time the complaint [wa]s filed.” In re Morgan Stanley Derivative Litig., 542 F. Supp. 2d

317, 322 (S.D.N.Y. 2008); see also In re Ezcorp Inc. Consulting Agreement Derivative Litig.,

No. 9962-VCL, 2016 WL 301245, at *34 (Del. Ch. Jan. 25, 2016) (“If the board of directors

lacks a majority comprising independent and disinterested directors, then demand is futile.”),

reconsidered in part on other grounds, 2016 WL 727771 (Del. Ch. Feb. 23, 2016). “A director

will be considered unable to act objectively with respect to a presuit demand if he or she is

interested in the outcome of the litigation or is otherwise not independent.” Beam ex rel. Martha

Stewart Living Omnimedia, Inc. v. Stewart, 845 A.2d 1040, 1049 (Del. 2004).

               Discussion

       In order to determine whether Plaintiff has demonstrated that it would have been futile to

make a litigation demand on the Ophthotech Board, I must evaluate whether the Complaint

alleges with particularity facts suggesting that at least four of the seven directors on the Board at

the time Plaintiff filed suit would have been incapable of impartially considering such a demand.

I therefore must first analyze whether the misconduct alleged in the Complaint renders any of the

directors “interested” in the outcome of the litigation, and, if so, whether any of the other

directors are compromised in their ability to act independently of the director(s) found to be

interested. See Guttman v. Huang, 823 A.2d 492, 501–02 (Del. Ch. 2003).

       For the reasons that follow, I find that Defendant Guyer—a named defendant in the




                                                     11
underlying Securities Action—is interested in the outcome of this litigation and that there is a

reasonable doubt as to whether at least three of the other directors are capable of acting

impartially with respect to Defendant Guyer. As a result, I conclude that Plaintiff did not need to

make a demand on the Ophthotech Board.

                A.     Interestedness

        The Complaint alleges that six of the seven members of Ophthotech’s Board—

Defendants Guyer, Sblendorio, Redlick, Dyrberg, Bolte, and Ross—are interested in the outcome

of this litigation because they face a substantial risk of liability for breaching their fiduciary

duties by causing or allowing Ophthotech to make misleading statements regarding the Fovista

clinical trials, and/or by selling their shares of Ophthotech stock based on material nonpublic

information.

                        1. Applicable Law

        The determination of whether a director is “interested” in the outcome of a lawsuit turns

on whether that director “face[s] a ‘substantial likelihood’ of personal liability” for the

misconduct alleged. Guttman, 823 A.2d at 501 (quoting Rales, 634 A.2d at 936). The “mere

threat” of personal liability is insufficient. Friedman v. Khosrowshahi, No. 9161-CB, 2014 WL

3519188, at *10 (Del. Ch. July 16, 2014) (quoting Aronson v. Lewis, 473 A.2d 805, 815 (Del.

1984)). Courts assess interestedness on an individualized basis. See In re INFOUSA, Inc.

Shareholders Litig., 953 A.2d 963, 985 (Del. Ch. 2007) (emphasizing the need for a “fact-

intensive, director-by-director analysis”).

        Where a company’s certificate of incorporation contains an exculpatory provision,

directors are shielded from claims for monetary damages, except for claims of breach of the duty

of loyalty or bad faith. See Del. Code Ann. tit. 8§ 102(b)(7) (“A provision eliminating or




                                                      12
limiting the personal liability of a director . . . shall not eliminate or limit the liability of a

director [] [f]or any breach of the director’s duty of loyalty to the corporation or its stockholders;

[or] for acts or omissions not in good faith or which involve intentional misconduct or a knowing

violation of law . . . .”); cf. Morrone ex rel. Arotech Corp. v. Erlich, No. 09 CV 1910 (RJD)

(VVP), 2011 WL 1322085, at *4 (E.D.N.Y. Mar. 31, 2011). Although directors are entitled to a

presumption that they were faithful in carrying out their fiduciary duties, see Beam, 845 A.2d at

1048, a plaintiff may plead a violation of the duty of loyalty by plausibly alleging a “conscious

disregard for [the director’s] responsibilities,” In re Walt Disney Co. Derivative Litig., 906 A.2d

27, 64 (Del. 2006).

                             2. Application

           Ophthotech’s Certificate of Incorporation exculpates directors to the fullest extent

possible under Delaware law. (See Adler Decl. Ex. 4, at 2 (“To the fullest extent permitted by

law, a director of the Corporation shall not be personally liable to the Corporation or its

stockholders for monetary damages for breach of fiduciary duty as a director.”).) 7

Notwithstanding this exculpatory provision, I find that Plaintiff has plausibly alleged facts

creating a reasonable doubt as to Defendant Guyer’s disinterestedness in this litigation.

           Plaintiff asserts that Guyer, Sblendorio, Redlick, Dyrberg, Bolte, and Ross face a

substantial likelihood of liability for breaching the duty of loyalty by causing Ophthotech to

make false and misleading statements and/or by engaging in insider sales of Ophthotech stock.

With respect to the making of materially misleading statements, I find Defendant Guyer to be in

an entirely different position than the other directors. Guyer, unlike the other directors, (1) is

named as a defendant in the Securities Action, (2) served as Ophthotech’s CEO and Chairman of


7
    “Adler Decl.” refers to the Declaration of Jeremy T. Adler, filed December 14, 2018. (Doc. 34.)



                                                               13
the Board during the Relevant Period, and (3) personally made many of the statements

challenged by Plaintiff as materially false and misleading. See Morrone, 2011 WL 1322085, at

*5 (finding that plaintiff’s allegations that defendants made materially misleading statements

excused demand with respect to those defendants who were also defendants in the corresponding

securities action).

        Defendants argue that the Complaint fails to plausibly allege that any of the challenged

statements were false or misleading. (Defs.’ Br. 12–13.) 8 However, I rejected this argument in

the Securities O&O with respect to those statements denying material changes in the enrollment

criteria between Phase 2b and Phase 3 of the Fovista clinical trial. (See Securities O&O, Part

IV.A.2.b.) Moreover, Guyer personally made several of the statements identified in the

Securities O&O as sufficiently misleading to withstand a motion to dismiss, including his

comment at a November 17, 2015 conference that Ophthotech had “changed nothing” between

Phase 2b and Phase 3, and his remark at a December 8, 2015 conference that the Phase 3 Trial

was “really similar in virtually every way” to the Phase 2b Trial. (See id.) The Complaint here

challenges these very same statements as materially misleading. (See Compl. ¶ 60 (“You see too

many companies make a lot of changes from Phase 2 to Phase 3, and you get surprises. So we

were just being superstitious and changed nothing.”); id. ¶ 62 (“[T]he Phase [3] program really is

to just confirm the Phase [2], really similar in virtually every way short of the regulatory time

point of 12 months, which is needed for regulatory [approval], versus six months.”).)

        Defendants also contend that there are no allegations that Guyer—or any of the other

directors—knew that any of their statements were false and misleading. However, Defendants’




8
 “Defs.’ Br.” refers to the Memorandum of Law in Support of Defendants’ Motion to Dismiss the Verified
Stockholder Derivative Complaint, filed December 14, 2018. (Doc. 33.)



                                                          14
argument focuses primarily on the purported lack of knowledge of those directors other than

Guyer. (See Defs.’ Br. 14–15 (“The Complaint is particularly deficient with respect to the

outside Directors (Bolte, Dyrberg, Ross, and Redlick), and Mr. Sblendorio . . . .”).) Defendants’

failure to characterize the allegations against Guyer in a similar fashion speaks volumes. In

concluding in the Securities O&O that the Consolidated Complaint identified strong

circumstantial evidence of conscious misbehavior or recklessness on the part of Guyer and Patel,

I found unpersuasive the argument that Defendant Guyer lacked knowledge that his statements

were false and misleading. (See Securities O&O, Part IV.B.2.b.) I therefore conclude that the

Complaint here, which contains similar allegations, sets forth facts sufficient to create a

reasonable doubt that Guyer would have been capable of impartially responding to a litigation

demand due to his own substantial risk of personal liability for the misconduct alleged. 9

                  B.      Independence

         Having found that Defendant Guyer is interested in the outcome of this litigation, I next

turn to the question of whether there is reasonable doubt as to the independence of the remaining

Ophthotech directors vis-à-vis Guyer. So long as Plaintiff has adequately alleged facts that

plausibly suggest that at least three other Ophthotech directors could not have acted impartially

with respect to Guyer, demand futility will be established. Drawing all reasonable inferences in




9
 Because I have determined that Defendant Guyer faces a substantial likelihood of personal liability for breaching
his fiduciary duties by making false and misleading statements in connection with the enrollment criteria for the
Phase 3 Trial, I need not analyze Plaintiff’s argument that Defendant Guyer also breached his fiduciary duties by
selling a majority of his Ophthotech shares on the basis of material, nonpublic information. (See Pl.’s Opp’n 20–
22.) (“Pl.’s Opp’n” refers to Plaintiff’s Opposition to Defendants’ Motion to Dismiss, filed February 22, 2019.
(Doc. 40.).) I note, however, that in the Securities O&O, I concluded that the plaintiff there had not established that
Guyer’s trades were unusual or suspicious in either timing or amount. (See Securities O&O, Part IV.B.2.a.)
        In addition, because I conclude below that the Complaint adequately pleads that a majority of the other
Ophthotech directors are not independent of Defendant Guyer for the purpose of impartially considering a litigation
demand, see infra Part IV.B.2—and therefore that Plaintiff has satisfactorily alleged demand futility—I decline to
assess whether any directors other than Guyer face a substantial likelihood of personal liability.



                                                               15
Plaintiff’s favor—as I am bound to do at the motion to dismiss stage, see Sandys v. Pincus, 152

A.3d 124, 128 (Del. 2016)—I find that Plaintiff has carried his burden.

                       1. Applicable Law

       In addition to alleging that a director faces a substantial likelihood of personal liability, a

plaintiff may plead demand futility by demonstrating that there is reason to doubt the

independence of a majority of the board’s directors. See Beam, 845 A.2d at 1048–49.

“Independence means that a director’s decision is based on the corporate merits of the subject

before the board rather than extraneous considerations or influences.” Aronson, 473 A.2d at 816.

The inquiry “turns on whether the plaintiffs have pled facts from which the director’s ability to

act impartially on a matter important to the interested party can be doubted because that director

may feel either subject to the interested party’s dominion or beholden to that interested party.”

Sandys, 152 A.3d at 128 (internal quotation marks omitted). “This doubt might arise either

because of financial ties, familial affinity, a particularly close or intimate personal or business

affinity or because of evidence that in the past the relationship caused the director to act non-

independently vis à vis an interested director.” Beam, 845 A.2d at 1051. Allegations of “mere

personal friendship or outside business relationship,” standing alone, are insufficient to “raise a

reasonable doubt about a director’s independence.” F5 Capital v. Pappas, 856 F.3d 61, 84–85

(2d. Cir. 2017) (internal quotation marks omitted).

       In evaluating a director’s independence, “it is important that the trial court consider all

particularized facts pled by the plaintiffs about the relationships between the director and the

interested party in their totality and not in isolation from each other.” In re Ezcorp, 2016 WL

301245, at *34 (quoting Del. Cty. Emps. Ret. Fund v. Sanchez, 124 A.3d 1017, 1019 (Del.

2015)); see also Del. Cty. Emps. Ret. Fund, 124 A.3d at 1022 (“[O]ur law requires that all the




                                                      16
pled facts regarding a director’s relationship to the interested party be considered in full context

in making the, admittedly imprecise, pleading stage determination of independence.”). In other

words, a court must consider the totality of the facts and circumstances surrounding the

relationship between the director and the interested party.

                           2. Application

         The majority of Plaintiff’s allegations undermining director independence focus on the

“web of interlocking business relationships” among Defendants. (Pl.’s Opp’n 23.) Five of the

Defendants—Guyer, Ross, Galakatos, Bolte, and Dyrberg (the “VC Defendants”) 10—are each

partners and/or managing directors of four venture capital firms (Guyer and Ross are partners of

the same VC firm, SV Health), and those firms routinely invest together in biotechnology

companies on whose boards of directors the VC Defendants often serve together. Plaintiff has

identified more than 20 companies in which two or more of the VC Defendants’ venture capital

firms have invested together. (Compl. ¶ 109.) In addition to acting as investors, Guyer, Ross,

Bolte, and Dyrberg (as well as Defendant Sblendorio) serve as directors or officers of many of

those 20 companies, (id. ¶¶ 110–17), and Guyer is the co-founder of at least three of them, in

addition to Ophthotech (Eyetech, PanOptica, and Imagen Biotech), (id. ¶¶ 110, 112–13). 11

Based on these ongoing investment partnerships and professional ties, Plaintiff alleges that the

VC Defendants “will not vote to initiate litigation against each other . . . due to the risk of their

venture capital funds being cut out of future investment opportunities in retaliation.” (Id. ¶ 118.)



10
  Because Defendant Galakatos was not a member of Ophthotech’s Board when the Complaint was filed on August
31, 2018, (see Compl. ¶ 101), I do not specifically analyze Galakatos’s ability to impartially evaluate a litigation
demand implicating Defendant Guyer.
11
   In terms of each of Ross’s, Dyrberg’s, and Bolte’s ongoing business ties with Guyer specifically, (1) Ross and
Guyer are both partners of the VC firm SV Health and have both been employed by SV Health for more than a
decade, (Compl. ¶ 105); (2) Dyrberg has invested in at least seven other companies together with SV Health, (id.
 ¶ 109); and (3) Bolte has invested with SV Health in at least five other companies, (id.).



                                                             17
       It is well established that the mere allegation that a disinterested director has served on

the boards of unaffiliated companies with an interested director is insufficient to render the

disinterested director not independent. See, e.g., F5 Capital, 856 F.3d at 84–85 (rejecting

allegation that disinterested director was impartial on the ground that he sat on two boards with

the interested director); Highland Legacy Ltd. v. Singer, No. CIV.A. 1566-N, 2006 WL 741939,

at *5 (Del. Ch. Mar. 17, 2006) (dismissing plaintiff’s allegations of a lack of independence as

“based solely” on the fact that two disinterested directors had served with the interested director

on the boards of two other companies). Here, however, Plaintiff has alleged a web of

interrelated investments, overlapping financial interests, and business ties.

       In analyzing whether Defendants Ross, Bolte, and Dyrberg are independent of Defendant

Guyer, I find the 2016 Delaware Supreme Court decision in Sandys v. Pincus, 152 A.3d 124,

particularly instructive. In Sandys, plaintiff alleged that two disinterested directors were not

independent of the company’s controlling director for pleading stage purposes on the ground that

(1) both of the disinterested directors were partners at a VC firm that controlled approximately

10% of the company’s equity; (2) that VC firm invested in another company co-founded by the

controlling director’s wife; and (3) the same VC firm and another interested director invested in

yet another company, on whose board the interested director served. Id. at 131. Plaintiff alleged

that these relationships indicated a “mutually beneficial network of ongoing business relations”

between the disinterested directors and the interested directors, which the disinterested directors

were “not likely to risk by causing [the company] to sue the [interested directors].” Id. The

Delaware Supreme Court agreed, and reversed the Court of Chancery’s dismissal of the

complaint for failure to make a demand upon the company’s board. Id. at 126. In so doing, the

Delaware Supreme Court observed,




                                                     18
        [T]he reality is that firms like [the VC firm at issue] compete with others to finance
        talented entrepreneurs like [the controlling director], and networks arise of repeat
        players who cut each other into beneficial roles in various situations. There is, of
        course, nothing at all wrong with that. In fact, it is crucial to commerce and most
        human relations. But, precisely because of the importance of a mutually beneficial
        ongoing business relationship, it is reasonable to expect that sort of relationship
        might have a material effect on the parties’ ability to act adversely toward each
        other. Causing a lawsuit to be brought against another person is no small matter,
        and is the sort of thing that might plausibly endanger a relationship.

Id. at 134. 12 The ties between the VC Defendants here appear to be as strong as those between

the Sandys defendants. Like the disinterested Sandys directors, both Guyer (who here is an

interested director) and Ross are partners at the same venture capital firm, which has invested in

not one or two but at least fifteen other companies—on many of whose boards other Ophthotech

directors sit—in conjunction with overlapping combinations of Defendants Bolte, Dyrberg, and

Galakatos. (Compl. ¶¶ 105, 109–10.) At least three of those other companies were founded by

Defendant Guyer. (See id. ¶¶ 110, 112–13; see also Sandys, 152 A.3d at 126 (explaining that the

“ongoing economic opportunities” generated by relationships between venture capitalists and

entrepreneurs “can give rise to human motivations compromising the participants’ ability to act

impartially toward each other on a matter of material importance”).)

        Defendants correctly note that in Sandys, an additional factor—which is not present

here—cut in favor of determining that a majority of the board lacked independence. There, the

company’s board had determined that the two disinterested directors did not qualify as

independent under the NASDAQ listing rules. See Sandys, 152 A.3d at 126 (citing NASDAQ

Marketplace Rule 5605(a)(2)). Although the Sandys court explained that the Delaware

independence standard “is context specific and does not perfectly marry with the standards of the



12
  Importantly, the Sandys court concluded that the complaint satisfactorily pleaded demand futility notwithstanding
the absence of allegations relating to “the size, profits, or materiality to [defendants] of [their overlapping]
investments or interests.” 152 A.3d at 135 (Valihura, J., dissenting).



                                                            19
stock exchange,” the court acknowledged that it viewed the NASDAQ designation as relevant.

Id. at 131–33. For this reason in particular, I find the question of the Ophthotech directors’

independence to be a very close one. However, the Sandys court went on to consider why the

board might have deemed the disinterested directors not independent under the NASDAQ rules,

and that discussion focused exclusively on the ties among the venture capital firms and the

entrepreneurs whose work they financed. See id. at 126, 134 (explaining that “venture capitalists

compete to fund the best entrepreneurs and that these relationships can generate ongoing

economic opportunities” such that it was “[p]erhaps for that reason” that the disinterested

directors were classified as not independent under the stock exchange rules). 13

        Defendants here fail to even address the specifics of Plaintiff’s allegations—i.e., the sheer

number of the VC Defendants’ overlapping investments, combined with the fact that the VC

Defendants routinely sit on boards of companies financed by one another, (Compl. ¶¶ 109–17)—

and instead rely on broad statements of law establishing that the “naked assertion of a previous

business relationship is not enough to overcome the presumption of a director’s independence.”

(Defs.’ Br. 23 (quoting Highland Legacy, 2006 WL 741939, at *5).) In addition, Defendants fail

to identify any legal authority casting doubt on Sandys’s assessment of the unique relationship

between repeat players in the venture capital context and its relevance to pleading demand

futility. Indeed, the relationships between Guyer, Ross, Bolte, Dyrberg, and Galakatos appear to

epitomize the “networks . . . of repeat players who cut each other into beneficial roles in various


13
  Moreover, in opposing Plaintiff’s unrelated contention that Guyer and Sblendorio automatically lack
independence because they are Ophthotech employees, Defendants themselves argued against using stock exchange
rules governing director independence as a proxy for the independence inquiry under Delaware law. (See Defs.’ Br.
23 n.15 (“The independence test for purposes of demand futility differs from the test articulated in the various
exchanges’ rules for determining whether a director is an ‘independent director’ for purposes of satisfying exchange
rules, including NASDAQ Rule 5605(a)(2).” (citing Sandys, 152 A.3d at 132–32; Teamsters Union 25 Health Servs.
& Ins. Plan v. Baiera, 119 A.3d 44, 61–62 (Del Ch. 2015) (“Unlike the [New York Stock Exchange] Rules,
Delaware law does not contain bright-line tests for determining independence but instead engages in a case-by-case
fact specific inquiry based on well-pled factual allegations.”))).)


                                                             20
situations,” which the Sandys court addressed. 152 A.3d at 134; cf. Harbor Fin. Partners v.

Huizenga, 751 A.2d 879, 883–84 (Del. Ch. 1999) (finding a lack of independence where “the

[company] directors’ business relationships with one another are not confined to their common

association with [the company] [but rather] the [company] directors have worked together as

fellow directors, managerial colleagues, and shareholders in a variety of business enterprises

over the years”).

        Contrary to Defendants’ assertion that a ruling in Plaintiff’s favor would establish the

“untenable proposition that any time two or more directors are associated with venture capital

firms, they are automatically deemed not independent of each other,” (Defs.’ Reply 9), 14 I find

only that the Complaint identifies sufficiently close business ties between this particular group of

individuals—including a significant number of overlapping investments and leadership roles in

more than 20 different companies—to support an “admittedly imprecise, pleading stage

determination” that Defendants Ross, Bolte, and Dyrberg may not have been able to impartially

evaluate a litigation demand implicating Guyer. Sandys, 152 A.3d at 128 (internal quotation

marks omitted). Because I conclude that there is a reasonable doubt as to the ability of

Defendants Ross, Bolte, and Dyrberg to act independently of Defendant Guyer, I find that

Plaintiff has adequately alleged that a majority of Ophthotech’s directors were either interested

or not independent, and that serving a litigation demand on the Board would therefore have been

futile. As a result, I need not address Plaintiff’s allegations that the remaining directors—

Sblendorio and Redlick—are also beholden to Defendant Guyer. 15


14
 “Defs.’ Reply” refers to the Reply Memorandum of Law in Support of Defendants’ Motion to Dismiss the
Verified Stockholder Derivative Complaint, filed April 3, 2019. (Doc. 41.)
15
  Plaintiff alleges that Redlick lacks independence because he is a retired WilmerHale partner who previously
served as counsel to Guyer, Ross, Galakatos, and Bolte, and their respective venture capital firms. (Compl. ¶ 120.)
Sblendorio also allegedly lacks independence because he—like Guyer—is an Ophthotech employee, (id. ¶ 122),
who the Ophthotech Board determined did not qualify as independent under the NASDAQ rules, (see Defs.’ Br. 23


                                                             21
                  Conclusion

         For the foregoing reasons, Defendants’ motion to dismiss the Complaint is DENIED.

         The Clerk of Court is respectfully directed to terminate the motion pending at Docket

Entry 32.

SO ORDERED.

Dated: September 19, 2019
       New York, New York

                                                                      ______________________
                                                                      Vernon S. Broderick
                                                                      United States District Judge




n.15). Because I have concluded that the Complaint satisfactorily alleges that a majority of the Ophthotech directors
(Guyer, Ross, Bolte, and Dyrberg) are either interested or not independent, I decline to make a determination as to
the independence under Delaware law of Defendants Sblendorio or Redlick.



                                                             22
